NO. 07-07-0073-CV

                               IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   OCTOBER 16, 2008
                            ______________________________

                    GOLDEN SPREAD ELECTRIC COOPERATIVE, INC.,


                                                                 Appellant

                                             v.

                         DENVER CITY ENERGY ASSOCIATES, L.P.,

                                                         Appellee
                           _________________________________

                FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                         NO. 91016-E; HON. ABE LOPEZ, PRESIDING
                            _______________________________

                                         Opinion
                             _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.



      “When you’re winning, you make it easy, when you’re losing you make it
      hard, when you don’t know, you give it to the judge, that’s what lawyers do.”1


      With this appeal, the court delves into the field of supplying electrical energy, a field

strewn with such concepts and terms as “PPA capacity,” “requested energy,” “replacement

      1
          Jackie Paul.
energy,” “power factor of 0.9 lagging to .095 leading,” “spinning reserves,” “conversion

outage hours taken,” “matrices and formulas,” “heat rates” with accompanying formulas,

“Total Augmented Capacity,” “fixed capacity degradation value,” “simple cycle,” “combined

cycle,” and other verbiage seldom encountered in the writings of Dickens, Shakespeare,

Prosser, or Corbin. Yet, it is the interpretation of such terms that underlies the controversy

before us. Moreover, they and others appear in a contract between Golden Spread

Electric Cooperative, Inc. (Golden) and Denver City Energy Associates, L.P. (Denver)

under which the latter agreed to supply electrical energy to the former. The parties filed

cross-motions for summary judgment, which motions resulted in the trial court entering

judgment in favor of Denver City.2               Six issues now await consideration, and upon

addressing them as needed, we affirm the judgment in part and reverse it in part.

        Spinning Reserves and Their Supply

        Golden initially contends that the trial court erred in granting Denver’s no-evidence

motion for summary judgment on the question of “spinning reserves.” Allegedly, Golden

presented some evidence illustrating that Denver failed to fulfill its obligation to provide

them, and we agree.

         “Spinning reserves” are not a condition one encounters after reading the appellate

record and briefs at bar, though both could cause minds to spin. Rather, according to

Golden, they represent electrical capacity immediately available to respond to an increase

in load relative to the generation available to serve load – such as occurs when a power

plant experiences a sudden forced outage. Furthermore, without such reserves, the


        2
         The m otions were for partial sum m ary judgm ent but the trial court severed the rem aining causes of
action and later disposed of issues regarding attorney’s fees and prejudgm ent interest.

                                                      2
sudden loss of a large power plant on an interconnected electrical system can cause

widespread blackouts, it continued. See Centerpoint Energy Houston Elec., LLC v. PUC

212 S.W.3d 389, 396 n.6 (Tex. App.–Austin 2006, judgm’t vacated w.r.m.) (describing

“spinning reserves” as a utility company’s maintenance requirement imposed by the Energy

Reliability Council of Texas (ERCOT) or a like body which requirement obligates the utility

to maintain a reserve of generating electrical capacity that can be used in the event of a

system disturbance or disruption). Here, Golden alleged, via its “Seventh Amended

Petition and Amended Answer to Defendant’s Counterclaim” that Denver failed to comply

with its contractual duty to provide such reserves.

       The duty in question is found in article five of the purchase agreement (PPA)

executed by the parties, which article is entitled “Purchase and Delivery; Dispatch.” The

article begins by describing the agreement of Denver to “deliver and sell” to Golden and

Golden’s duty to “accept and purchase” the “PPA Capacity . . . and the Requested Energy.”

Then, the parties state that the “Seller [Denver] agrees, at no additional cost to Buyer

[Golden], to provide spinning reserves for the PPA Capacity as required to meet applicable

requirements for such reserves.” Golden interprets this provision to mean that Denver

obligated itself to provide spinning reserves free of charge. Denver, however, reads it as

an obligation to provide reserves “only if Golden Spread is ever required to meet applicable

spinning reserve requirements and will otherwise incur additional cost to do so.” Whose

interpretation is correct depends upon application of contractual rules of construction.

       Construing an unambiguous contract involves a question of law. In re Waggoner

Estate, 163 S.W.3d 161, 165 (Tex. App.–Amarillo 2005, no pet.). Thus, the standard of

review is de novo, and we are not bound by the interpretation afforded the document by

                                             3
the trial court. MCI Telecommunications Corp. v. Tex. Utilities Elec. Co., 995 S.W.2d 647,

650-51 (Tex. 1999). But, like the trial court’s, our burden is to discover and effectuate the

intent of the parties. Cross Timbers Oil Co. v. Exxon Corp., 22 S.W.3d 24, 26 (Tex. App.

–Amarillo 2000, no pet.). Additionally, that intent must be garnered from the language of

the contract itself, which language is considered in its entirety. Id. In other words, we

review the complete document to understand, harmonize, and effectuate all of its

provisions. Id.; Questa Energy Corp. v. Vantage Point Energy, Inc., 887 S.W.2d 217, 221

(Tex. App.–Amarillo 1994, writ denied). Authority also binds us to afford the words

contained in the agreement their plain, ordinary, and generally accepted meaning, unless

the instrument requires otherwise. Sun Operating Ltd. Partnership v. Holt, 984 S.W.2d
277, 285 (Tex. App.–Amarillo 1998, pet. denied); Phillips Petroleum Co., v. Gillman, 593
S.W.2d 152, 154 (Tex. Civ. App.–Amarillo 1980, writ ref’d n.r.e.). And, most importantly,

we may not rewrite the agreement to mean something it does not. Cross Timbers Oil Co.

v. Exxon Corp., 22 S.W.3d at 26; Borders v. KRLB, Inc., 727 S.W.2d 357, 359 (Tex. App.–

Amarillo 1987, writ ref’d n.r.e.). With this said, it is time to address the provision at issue.

       First, we note that the language dealing with spinning reserves appears in a part of

the contract that establishes the quantum of electricity Denver is to generate and sell and

Golden is to buy. And, after the extent of the initial obligation is described, the parties

address the matter of spinning reserves. Next, we note that the plain meaning of the word

“reserve” contemplates the existence of a resource that goes unused in normal situations

but nonetheless remains available for times of need. MERRIAM -W EBSTER ’S COLLEGIATE

DICTIONARY 1059 (11th ed. 2003). This interpretation comports with what was previously



                                               4
alluded to as a spinning reserve, that is, it is a backup source of electricity available for use

in the event of a system disturbance or disruption. And, it was this backup resource that

Denver agreed “to provide” at “no additional cost to” Golden.

       Next, the promise to provide the reserve is not without limitations. The limitation

most obvious is inherent in the phrase “as required to meet applicable requirements for

such reserves.”     That passage restricts the extent of Denver’s responsibility to the

generation of those reserves needed to satisfy “applicable requirements” imposed on

Golden. In other words, the duty imposed on Denver equaled the duty imposed on Golden;

for instance, if the latter was required to maintain spinning reserves equal to one kilowatt

of electricity, then Denver would be required to have in reserve only one kilowatt of

electricity. Moreover, if the phrase “at no additional cost to Buyer” is to have any meaning,

it can only be reasonably read as illustrating Denver’s agreement to make the one kilowatt

of electricity available when needed at its own expense. So, in short, we read paragraph

5.1(C) as saying that if Golden is required to maintain spinning reserves, Denver will

provide them without charge but only to the extent of Golden’s obligation.

       Now, the trial court read the same paragraph as requiring Golden to first pay for

spinning reserves and then allocate any duty it has to maintain them among the other

entities from which it can acquire electricity. That construction runs afoul of ours. It

effectively converts Denver’s promise from one of initial and ongoing action to one of

indemnity. That is, it frees Denver of creating or maintaining the reserves in case Golden

needs them. Instead, its obligation simply becomes one of reimbursing Golden for the cost

incurred in having to find and dip into a reserve created by some other generating facility.

While some may see little difference between the two interpretations, that of the trial court

                                               5
negates the bargain Golden sought in being assured that the requisite reserves would not

only be available but also be available from one particular and certain source.

       Also, we find missing from paragraph 5.1(C) verbiage which obligates Golden to

allocate any requirement it may have to maintain spinning reserves among multiple

generating facilities. Again, via that paragraph, Denver and no one else, expressly agreed

“to provide spinning reserves for the PPA Capacity . . .” to the extent that Golden is

“required to meet applicable requirements for such reserves.” And, because nothing in the

provision directs Golden to allocate its needs among multiple sources, we opt not to read

such an obligation into it. Again, the language in the paragraph is the unambiguous

language selected by the parties; so we cannot alter it.

       Finally, the record contains the affidavit of a Golden officer wherein he avers that

Denver never provided Golden spinning reserves. Instead, Golden had to generate its own

to meet applicable requirements imposed on it, he continued. If believed, this constitutes

some evidence of Denver’s failure to abide by the promise it made in paragraph 5.1(C).

Thus, the trial court erred in concluding that there was no evidence of breach, and we

sustain the point.

       Who Can Commit or Request Electricity

       Golden next finds error in the trial court’s declaration that Southwestern Public

Service (SPS) had the sole right to commit and dispatch electricity from Mustang Station.

We disagree and overrule the complaint.

       Paragraph 5.2 of the PPA states that “Buyer’s dispatcher . . . shall have the sole

discretion to commit[,] schedule and dispatch the PPA Capacity.” (Emphasis added).

Moreover, Golden and SPS executed a document entitled “Commitment and Dispatch

                                            6
Service Agreement.” Therein, Golden requested SPS “to provide the commitment and

dispatch service to Golden Spread for Mustang Station.” In response, SPS stated that it

“is willing to provide this service under the terms of” the Commitment and Dispatch Service

Agreement. Per the latter agreement, the term “commitment” means “a process which

involves determining which available generating units are required to meet the forecasted

Requirements for the next day, while also taking into account all relevant constraints.”

“Dispatch” means “an automated process which utilizes the lowest cost energy available

from the committed resources to meet the continuously changing demand, while also

taking into account all relevant constraints.”

       Upon combining the plain meaning of paragraph 5.2 with the terms of the

Golden/SPS commitment and dispatch contract, we conclude that Golden effectively

vested SPS with “sole discretion” to request energy under the PPA. That Denver may not

be a party to the Golden/SPS accord is of no consequence since the privilege to delegate

was that of Golden Spread, not Denver’s.

       To the extent that Golden questions the trial court’s finding that “SPS . . . has the

sole right to commit and dispatch Mustang Station . . . . [and] [i]f SPS fails to commit or

dispatch the Project during a time of unexcused outage, there is no Requested Energy and

therefore no Replacement Energy obligation on the part of [Denver City],” we reject it as

well. Again, SPS was given the sole discretion to commit, dispatch, and schedule energy.

Golden cannot ignore this delegation of authority even if SPS chose not to request

electricity from the generating facility. In other words, it must abide by its agreement.




                                             7
        Applicable Heat Rate

        Next, Golden questions the trial court’s finding that Denver could charge Golden via

a formula applicable to the generation of energy through “simple cycle” when it operated

Mustang Station in the “simple cycle” mode though the facility was equipped, at the time,

to operate in combined cycle.3 Allegedly, Denver was required to use combined cycle heat

rates when determining the sums due when the failure to operate in combined cycle was

unexcused. We disagree and overrule the issue.

        As previously mentioned, the intent of the parties usually is determined by looking

at the entire agreement. But, this is not true if a particular provision expressly addresses

the matter. This is so because the specific controls the general. Ayres Welding Co., Inc.

v. Conoco, Inc., 243 S.W.3d 177, 181 (Tex. App.–Houston [14th Dist.] 2007, pet. denied).

And, such a provision exists here.

        The parties entitled Appendix 2, §5 of the PPA, “PPA Heat Rate During Combined

Cycle Commercial Operations Period.” Therein, they agreed that:

                When the Project is operating in simple cycle mode, the PPA Heat
        Rate for each hour or portion thereof shall be determined in accordance with
        Section 4 of this Appendix. When the Project is operating in combined cycle
        mode, the PPA Heat Rate for each hour or portion thereof during the
        Combined Cycle Commercial Operations Period shall be determined through
        the following steps.

As can be seen, the provision draws a distinction between heat rates when the facility is

operating in simple versus combined cycle mode. So too does it designate the formulas to


        3
          The heat rate is an elem ent of the form ula used to determ ine the paym ent due from Golden to
Denver for electric energy. Additionally, the term “sim ple cycle” connotes the generation of electricity via two
com bustion generators. In contrast, the term “com bined cycle” connotes the generation of electricity through
the use of both the com bustion generators and a steam operated generator. The steam used to operate the
latter generator is a byproduct derived through the operation of the com bustion generators.

                                                        8
be used in deriving the heat rate when the facility operates in one mode or the other.

Moreover, nothing in the clause restricts the calculations to situations involving force majeure

or like reasons for operating in simple cycle as opposed to combined cycle mode. Nor does

§4 of the same appendix so restrict the calculation.

       Also of note is the title assigned to the section. The language adopted, that is, “PPA

Heat Rate During Combined Cycle Commercial Operations Period,” indicates that the parties

both understood and intended that they were generally discussing the manner of determining

heat rates after Mustang Station became capable of operating in combined cycle mode.

(Emphasis added). This, combined with the expressed language of §5 leads us to conclude

that it did not matter to the parties why the facility was operating in single cycle mode after

it was capable of operating in combined cycle. If it was operating in simple cycle, then the

heat rate was to “be determined in accordance with Section 4 of this Appendix.”

       We must be cautious in implying a term missing from a writing. Universal Health

Servs., Inc., v. Renaissance Women’s Group, P.A.,121 S.W.3d 742, 747 (Tex. 2003) (stating

that a court should be cautious in implying a covenant to reflect the parties’ intent). We heed

the caution and conclude that the trial court correctly interpreted the provision.

       Mitigation by Golden

       Golden next questions the trial court’s finding that it breached its duty to mitigate the

potential damages suffered or expenses incurred by Denver while meeting the electrical

demands of Golden. This issue apparently relates to the sale of electricity for which Denver

billed Golden during the time Denver was operating in simple cycle due to purportedly

unexcused outages. According to Golden, the bill should have reflected rates applicable to

operating in combined cycle. Both Denver and the trial court believed that the rates were

                                               9
to be determined via the formula applicable to operating in simple cycle mode (which rates

were higher). Given our holding above that Denver was entitled to charge simple cycle rates

when running in simple cycle, we consider this issue moot and overrule it.4

         Prejudgment Interest

         Next, Golden questions the manner in which the trial court calculated prejudgment

interest. The trial court found that the parties had reached an agreement on the matter,

which they had.          However, the methodology agreed to was misapplied by the court,

according to Golden. We agree but for different reasons than those uttered by Golden.

         The record discloses that the parties entered into a Rule 11 agreement wherein they

stated that any “award of damages” or any “damage award” would “bear interest at the Base

Rate as (defined in the PPA) +2% on the last day of the banking month, compounded

monthly.” The Base Rate, as defined in the PPA, means “the base or prime lending rate set

from time to time by The Chase Manhattan Bank, or its successor.” Golden interprets these

two provisions as requiring that prejudgment interest be calculated by determining what the

Chase Manhattan prime rate was at the end of each month during which the debt remained

unpaid, adding two percent to it, and then multiplying the sum by the amount of debt to

derive that month’s interest. In effect, the rate could vary each month in unison with


         4
           W ithin this issue, Golden also argues that som e of the trial court’s declarations were overly broad.
The declarations in question pertained to the statem ents that 1) Denver “correctly billed Golden . . . for such
energy [i.e. energy produced and sold while operating in sim ple cycle due to the outage] based upon
Paragraph 4 of Appendix 2, utilizing sim ply cycle heat rates” and 2) Denver “correctly invoiced Golden . . . for
all energy produced by the Project . . . .” These findings, according to Golden, were too broad since they
could be read as encom passing claim s unrelated to those averred in Denver’s pleadings. W e disagree
because it was those pleadings that fram ed the scope of redress which the trial court could award, and the
findings can and m ust be read as only addressing the claim s in those pleadings. See T EX . R. C IV . P. 301
(restricting the trial court’s ability to grant m ore relief than that sought in the pleadings). Thus, they are lim ited
to Denver’s dem and for paym ent for the energy sold to Golden while Denver operated in sim ple cycle m ode
during February of 2001.

                                                           10
variations of the Chase Manhattan prime rate. On the other hand, Denver contends that

prejudgment interest was to be determined by taking the Chase prime rate existent at the

end of the month in which the debt first became due, adding two percent to it, and then using

that sum to multiply against the outstanding debt each month. Under Denver’s methodology,

the interest rate would remain constant. However, neither interpretation of the Rule 11

agreement is correct. We so conclude because the formula specified in that accord

pertained to post-judgment, as opposed to prejudgment, interest.

       Rule 11 agreements are little more than contracts relating to litigation. See Disney

v. Gollan, 233 S.W.3d 591, 595 (Tex. App.–Dallas 2007, no pet.). As such, they are to be

interpreted in the same manner as are contracts in general. Dallas County v. Rischon

Development Corp., 242 S.W.3d 90, 93 (Tex. App.–Dallas 2007, pet. denied). Thus, we look

to the plain meaning of the words used to determine the extent of the parties’ agreement.

Cross Timbers Oil Co. v. Exxon Corp., 22 S.W.3d at 26.

       Here, it is rather clear that the parties intended to describe a particular interest rate

through the Rule 11 agreement. Furthermore, in so describing it, they stated that the rate

was to apply not to the damages which may have accrued but rather to the damage “award”

or the “award” of damages. Next, an “award” is that sum payable to one party or another as

decreed by the trial court. As such, it does not come into existence until the trial court

pronounces or executes judgment. Logically, then, because the interest rate contemplated

in the Rule 11 agreement was to apply to the sum awarded in the judgment, it could only

have prospective application for no “award” existed prior to the court decreeing it.




                                              11
       In other words, the parties did not state that the interest rate was to apply to damages

per se. Rather, they said that it was to apply to the “award,” which means the sum decreed

in the judgment. So, to the extent that the trial court awarded damages, that “award” was

to accrue interest at the Chase prime plus two percent “on the last day of the banking month,

compounded monthly,” not the damages suffered by the litigant prior to the “award.” That

the litigants may have intended otherwise does not matter since they, and we, are bound by

the unambiguous language adopted in their agreement. Id. at 26-27.

       However, this does not end the matter for it appears that in calculating prejudgment

interest the trial court utilized the formula contained in the Rule 11 agreement, which formula

was inapplicable. Consequently, while the reasoning behind Golden’s attack upon the

calculation may be wrong, it is correct in attacking the determination. So, to that extent, we

sustain the issue for the reasons we discussed.

       Attorney’s Fees

       Golden lastly attacks the trial court’s award of attorney’s fees. It does so on the basis

that the court erred in ultimately denying Golden recovery while granting Denver both

damages and declaratory relief. Since we found some error in the trial court’s decision and

Denver did not prevail to the extent decreed by the trial court, the award may be subject to

modification. See State Farm Lloyds v. C.M.W., 53 S.W.3d 877, 893-94 (Tex. App.–Dallas

2001, pet. denied) (holding that a trial court may award a prevailing party its attorney’s fees).

Consequently, we sustain the issue in part.

       In sum, those portions of the trial court’s partial summary and final judgments 1)

denying Golden’s contention that Denver breached the PPA by failing to provide spinning

reserves at no cost, 2) awarding Denver prejudgment interest, and 3) awarding Denver

                                               12
attorney’s fees in the amount given are reversed and remanded to the trial court. In all other

things, the judgment is affirmed.



                                                  Brian Quinn
                                                  Chief Justice




                                             13